Chambers, J.,
delivered the opinion of this court.
This court is relieved from the necessity of any elaborate discussion of the provisions of the bankrupt law of the United States, and its true construction as far as it regards the question involved in this appeal.
The decisions of the Supreme Court of the United States, at all times, and on all subjects, entitled to the most respectful consideration, are, we think, of conclusive force and effect when deliberately formed and expressed on a question of construction of the Constitution of the United States, or of an Act of Congress made pursuant thereto.
It is the opinion of the court, that the bankrupt law, under which the appellant claimed to exempt the real estate purchased by him at the sale of the assignee, must avail him according to the cases reported in 3 Howard.
In the case ex parte Christie, Mr. Justice Story pronouncing the opinion of the court, says: “the district courts possess jurisdiction to suspend proceedings in the State courts then pending, or thereafter to be brought, by any creditor or person having adverse interests against the bankrupt, or his assets after bankruptcy.” See page 318; and he instances the case of suits brought in the State courts by various mortgagees to enforce their several liens, as an illustration of the evils that would attend a contrary construction; after enumerating which, he says in 319—“ all this, however, is completely avoided by bringing the whole matters in controversy between all the mortgagees before the district court or circuit court, making them all parties to the summary proceedings in equity, and thus enabling the court to marshal the rights, and priorities, and claims of all the parties; and by a sale and other proceedings, after satisfying the just claims of the mortgagees, applying the residue of the assets, if any, for the benefit of general creditors.
*59The same doctrine is announced in the subsequent case of Norton’s assignee vs. Boyd et al. in the same vol., page 437 - and the judge who had expressed a dissenting opinion in the first case in giving his views in Norton’s assignee vs. Boyd, in page 440, says: “ That a mortgage can be foreclosed in the bankrupt court, and the lien given by it preserved there, I have never doubted if the jurisdiction of the State court had not attached, and was not ousted by the proceedings in bankruptcy.”
Both those were cases in which the State courts had actually assumed and exercised jurisdiction before the petition of the bankrupt. The court in each, and after elaborate argument, decide that the district court has the authority, as the circumstances of the case may demand, to interpose and claim exclusive jurisdiction, or allow the proceedings to be consummated in the State courts. But the unquestionable result of both decisions, is to clothe the assignee with ample authority to administer the assets, whether real or personal; and especially to sell mortgaged estates, and of course, to pass a title to the purchaser in every case where “ the jurisdiction of the State court had not attached.”
The appellee in this case had full remedy in the district court, and would doubtless, on a proper application there, be treated as an incumbrancer upon the premises sold.
As an equitable mortgagee, he held a specific lien on the premises sold, in the hands of his vendee, and in the hands of any voluntary assignee, or an assignee taking by force of a legal proceeding, which entitled him to have his lien enforced against the proceeds of the mortgaged premises, precisely, as if it had been an actual mortgage regularly acknowledged and recorded.
If the property has produced less at the assignee’s sale than it should or could have been sold for, it is a consideration which cannot affect the question of jurisdiction.
DECREE REVERSED, AND BIEL DISMISSED WITHOUT COSTS.